Citation Nr: 0029182	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-23 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
muscle strain of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1969 to 
March 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August, 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. Service connection for a muscle strain of the lower back 
was previously denied by the Board in a decision dated in 
October 1974.

2. Evidence submitted by the appellant since the 1974 Board 
decision is so significant that it must be considered in 
order to fairly decide whether the appellant is entitled 
to service connection for a muscle strain of the lower 
back.


CONCLUSIONS OF LAW

1. The October 1974 Board decision is final.  38 U.S.C. 
§ 4004 (1970); 38 C.F.R. § 19.194 (1974); currently 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100(a) (1999).

2. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
a muscle strain of the lower back.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

Entitlement to service connection for a muscle strain of the 
lower back was denied by the Board in a decision dated in 
October 1974.  That decision is final.  38 U.S.C. § 4004 
(1970); 38 C.F.R. § 19.194 (1974); currently 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100(a) 
(1999).  In its decision of October 1974, the Board discussed 
the evidence then of record, and concluded, in essence, that 
there was no evidence that the appellant's muscle strain of 
the lower back was incurred or aggravated by service.

Evidence submitted in connection with the present appeal 
consists of hospitalization records from July 1954, numerous 
records and statements from treating physicians between 
November 1991 and April 1999, and a statement from a family 
member regarding the appellant's muscle strain of the lower 
back.

Following issuance of the Hodge ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the Court articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  However, the Court's decision in Winters was 
recently vacated by the Federal Circuit in July 2000 on the 
grounds that the Court exceeded its jurisdiction in that case 
by addressing de novo the issue of whether the claim was well 
grounded (the second step in the three-step analysis 
articulated in Elkins).  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  Rather than remand the case to the 
Board, the Court simply applied the new rules from Elkins 
without notice to the appellant, and hence, he was deprived 
of the opportunity to present evidence on the well grounded 
claim issue before the original triers of fact, i.e., the RO 
and the Board. Id.  

The Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and in light 
of the intervening change in the law resulting from the Hodge 
and Elk ins rulings, the Federal Circuit stated that the 
Court should have remanded the claim to the Board for 
reconsideration in light of Hodge. Id, citing Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000). The Federal Circuit in 
Winters did not address a challenge to the three-step 
analysis for reopening claims established in Elkins in light 
of its holding that the Court had to remand the case back to 
the Board for a Hodge-new and material reconsideration. Id.  
Hence, the Elkins-three-step analysis for reopening a claim 
based on new and material evidence remains good law that the 
Board is bound to apply.  See Tobler v. Derwinski, 2 Vet. 
App. 8 (1991) (precedent decisions of courts of superior 
jurisdiction to Board must be given full force and effect 
immediately, even if VA appeals the decision).  

Applying the above, the Board grants the appellant's request 
to reopen his previously denied claim of entitlement to 
service connection for a muscle strain of the lower back.  
The evidence presented is new and material.  The 
hospitalization records from July 1954 are not new, in that 
they were previously considered by the Board in 1974.  Much 
of the remainder of the evidence presented is new, but it is 
not material.  That is, it does not "tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  See Evans v. Brown, 9 Vet. App.273, 284 (1996).  

The specified basis for the 1974 denial by the Board was that 
there was no evidence that the appellant's muscle strain of 
the lower back was incurred in service or aggravated by 
service.  However, the veteran's hearing testimony reflects 
that the veteran had increased muscle strain in the low back 
during basic training that continued after service discharge.  
The treatment notes and letters from the appellant's private 
physicians' between 1991 and 1999 establish that the 
appellant currently suffers from lower back problems.  They 
include an October 1995 report that opines that low back 
disability could be related to the veteran's childhood bout 
of polio and a November 1996 report indicating that based on 
the veteran's history and physical findings "evaluation of 
his claim through the VA system is warranted."  The Board 
finds that the information added to the record is "new" 
since it was not available for review in October 1974, and is 
"material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  The 
Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the evidence added to the 
record is "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.



ORDER


New and material evidence has been submitted in the claim of 
entitlement to service connection for a muscle strain of the 
lower back, and the claim is reopened, to this extent the 
appeal is allowed.


REMAND

In light of the determination above, the RO must determine 
whether a well-grounded claim has been submitted and, if so, 
whether VA has met its duty to assist in the development of 
the claim prior to a de novo review on the merits of the 
claim.  See Elkins, No. 97-1534; Winters, No. 97-2180.  

To ensure that the veteran has been afforded due process, the 
case is REMANDED to the RO for the following:

The RO should decide must determine 
whether, based upon all the evidence and 
presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 
U.S.C. § 5107(a); and if the claim is 
well grounded, the RO must evaluate the 
merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been 
fulfilled.  If this determination remains 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge 




 

